Citation Nr: 1012168	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-36 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected left 
shoulder disability.

2. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability of the left arm, hand, and fingers as 
a result of EMG testing at a VA facility.

3. Entitlement to a rating in excess of 10 percent for 
service-connected thoraco-scapular tendonitis of the left 
shoulder prior to March 28, 2008, to include entitlement to 
total disability rating due to individual unemployability 
(TDIU rating). 

4. Entitlement to a rating in excess of 20 percent for 
service-connected thoraco-scapular tendonitis of the left 
shoulder from March 28, 2008 onward, to include entitlement 
to a TDIU rating.

5. Entitlement to an effective date prior to May 9, 2001 for 
the grant of a 10 percent rating evaluation for service-
connected thoraco-scapular tendonitis of the left shoulder.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In December 2009, the Veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims 
file.

The Board notes that the Veteran also filed a timely notice 
of disagreement with the denial of a claim to reopen a claim 
for service connection for a skin disorder, secondary to 
herbicide exposure.  However, he subsequently withdrew that 
claim; therefore, the Board does not have jurisdiction over 
that issue at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.
REMAND

The record reflects that the Veteran filed for disability 
benefits from the Social Security Administration (SSA) while 
his appeal was pending; however, records related to his 
application are not associated with the claims file.  
Although SSA has reported that the benefits were denied, the 
documents associated with that claim for benefits are still 
potentially relevant to the Veteran's service connection, 38 
U.S.C.A. § 1151, and increased rating claims.  When VA has 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Accordingly, a remand is necessary so 
these outstanding records may be obtained.

Additionally, the Board observes that the Veteran has not 
been afforded a VA examination with regard to his claim for 
benefits pursuant to 38 U.S.C.A. § 1151.  The Veteran is 
competent to speak to symptoms that are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the 
Veteran is competent to state that he has had increased pain 
and loss of function in the left arm since the November 16, 
2002 EMG.  Therefore, the Board finds that the record 
provides sufficient evidence of an additional disability due 
to the EMG to warrant scheduling a VA examination with 
respect to that claim. 

Additionally, the Board notes that the Court has recently 
held that a TDIU claim is part and parcel of an increased-
rating claim when raised by the record.  The Board has 
jurisdiction to consider the Veteran's possible entitlement 
to a TDIU rating in this circumstance when the TDIU issue is 
raised by assertion or reasonably indicated by the evidence 
and is predicated at least in part on the severity of the 
service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional 
issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 
4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 
324 (1991).  In this case, the Veteran has not filed a claim 
for TDIU; however, the record includes evidence that the 
Veteran's service-connected left shoulder disability may 
have impaired his ability to work.  Therefore, in light of 
the Court's decision in Rice, the VA must adjudicate that 
issue as part of the claim for an increased rating for the 
service-connected disability.  Id.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).  Accordingly, the claims 
for increased ratings for the Veteran's service-connected 
left shoulder disability must also be remanded for 
consideration of the propriety of a TDIU rating by the AOJ.

Accordingly, the case is REMANDED for the following actions:

1.	Request all documents relevant to the 
Veteran's application and denial of 
disability benefits from the SSA.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Schedule the Veteran for a VA 
neurological examination in order to 
ascertain the existence and etiology 
his claimed additional disability of 
the left arm, hand, and fingers.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  All necessary testing should 
be performed and the results 
documented.  Upon completion of the 
examination, the examiner should 
respond to the following:

a)	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran 
developed an additional disability 
of the left arm, hand, and fingers 
as a direct result of the EMG 
performed at a VA facility in 
November 2002?

b)	If the answer to a) is positive, 
the examiner should:
i.	Discuss whether, in 
performing the November 14, 
2002 EMG, it is at least as 
likely as not (50 percent 
probability or greater) that 
VA failed to exercise the 
degree of care that would be 
expected of a reasonable 
health care provider or that 
VA furnished such care 
without the Veteran's 
informed consent.

ii.	Discuss whether it is at 
least as likely as not (50 
percent probability or 
greater) that any additional 
disability of the left arm, 
hand, and fingers was an 
event or outcome not 
reasonably foreseeable. 

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

3.	Schedule the veteran for a VA 
examination to determine the impact 
that his service-connected left 
shoulder disability has on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available for review and the 
examiner's report should reflect that 
such review occurred.  The examiner 
must then elicit from the veteran and 
record, for clinical purposes, a full 
work and educational history.  Based on 
the review of the claims file, the 
examiner must provide an opinion as to 
whether the veteran is unable to obtain 
or maintain substantially gainful 
employment due only to his service-
connected disability(s), consistent 
with his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
October 2009 statement of the case.  If 
any claim remains denied, the Veteran 
and his representative should be issued 
a supplemental statement of the case.  

The adjudication of the claims for 
increased ratings for the service-
connected left shoulder disability 
should include any development deemed 
necessary with regard to the propriety 
of a TDIU and a determination as to 
that question.  

An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





